UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6377



WILLIAM DARRYL GRACE,

                                             Petitioner - Appellant,

          versus


WILLIAM CATOE, Director of SCDC; ATTORNEY GEN-
ERAL OF THE STATE OF SOUTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-99-1144-3-17BC)


Submitted:   September 29, 2000           Decided:   October 12, 2000


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Darryl Grace, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Darryl Grace seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).    We have reviewed the record and the

district court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.    Accordingly, we deny a

certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Grace v. Catoe, No. CA-99-1144-

3-17BC (D.S.C. Feb. 15, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2